Title: From Benjamin Franklin to Mary Stevenson, 27 June 1763
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polley,
New York, June 27. 1763
I received here your kind little Letter of April 14. with your good Mama’s Favour of the same Date. I write this Line chiefly to acknowledge it, having wrote to you lately, and little now to add. I congratulate you on your Dolly’s Recovery, which you mention as nearly compleated, assuring you that I do, as you suppose, participate your Pleasure. Tell her that the old American loves her; and all that agreable Family that he remembers and honours them. I am glad you are pleas’d with your new Neighbours; those you left you us’d to like, and as Wanstead is in itself a more pleasant Place than Kensington, you must have suffer’d greatly by the Exchange if those you found there were disagreable. I am asham’d to send a Letter so far with so little in it; In some future Letter I will endeavour to make Amends. My respectful Compliments to your good Aunts; I am, as ever, my dear Friend, Yours affectionately
B Franklin
 Endorsed: New York June 27–63
